IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY MANISCALCO, §
§ No. 460, 2015
Defendant Below, §
Appellant, §
§ Court Below~—Court of Common Pleas
V. § the State of Delaware,
§ in and for New Castle County,
STATE OF DELAWARE, § Cr. ID No. 1101022116
§
Plaintiff Below, §
Appellee. §

Submitted: September 9, 2015
Decided: September 14, 2015

ORDER
This 14th day of September 2015, it appears to the Court that, on August 26,

2015, the Senior Court Clerk issued a notice to show cause, by certiﬁed mail,
directing the appellant to show cause why this appeal should not be dismissed for

this Court‘s lack of jurisdiction to consider an appeal directly from the Court of

1

Common Pleas. The appellant’s notice of appeal should have been ﬁled in the

Superior Court within ﬁﬁeen days of his sentencing.2 The appellant has not

1 Del. Const. art. IV, § 11(1)(b). Although the notice of appeal listed the court below as the
Superior Court and the name of a Superior Court judge, the criminal case number and the date of
the order on appeal corresponded with a Court of Common Pleas violation of probation order.
There was a Superior Court violation of probation order with a different criminal case number
and date, but that order was dated June 30, 2015 and the appellant ﬁled his notice of appeal on

August 26, 2015, more than 30 days after an appeal of the Superior Court order was due. Supr.
Ct. R. 6(a)(ii).

2 Del. Const. art. IV, § 28; Del. Super. Ct. Crim. R. 39(a).

responded to the notice to show cause within the required ten-day period and
therefore dismissal of this appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that this appeal is DISMISSED.

BY THE COURT:

ﬁgg grew

ustice